The opinion of the court was delivered,
by Thompson, C. J.
The petition in this case prayed for an alteration of the lines of Wetmore township, to include portions of Hamlin and Sergeant townships. When the commissioners reported the lines as prayed for, the court not being satisfied with them, altered, at its own instance, and confirmed them as altered. We think this exceeded the powers of the court under the 13th and 14th sections of the Act of April 15th 1834. Where commissioners are appointed in such cases it is their duty to return with their report a map or plan of the proposed new township, or the alterations of the lines of existing townships unless natural lines dispense with it. The map or draft is to be filed with and becomes part of the report and record of the alteration. The court cannot therefore change this; otherwise there would be a discrepancy between the lines designated on the draft and those confirmed, which would lead to difficulties. If the court are convinced of errors and improprieties in the report, it has power to *342recommit it to the same commissioners, or set it aside and appoint a new view, but cannot assume the duties of commissioners itself and lay down new lines. This is the doctrine laid down by Kennedy, J., In re Green Township, 9 W. & S. 22. He says: “ Thus in contemplation of law at least, if not in fact, it appears that the court decreed a division of the township without any commissioners having been appointed to inquire into the propriety of its being done as it was done, which we think was contrary to the true meaning of the act.” This was said in a case like the present, where the lines were changed by the court. It is supposed this decision is overruled by the case of Warwick Township, 6 Harris 372, but an intention to do so is not apparent. Whilst this decision is at variance, it is true, in some ¡Tffepects with the case first cited, we regard that case as the true construction of the Act of Assembly in a case where there is a view and draft by commissioners.
For these reasons we think the confirmation of lines altered by the court was error, and the decree of confirmation is to be reversed, leaving the court to confirm or set aside the report of the commissioners as to them may seem just.
Proceedings reversed.